

	

		II

		109th CONGRESS

		1st Session

		S. 779

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			Mr. Dorgan (for himself

			 and Mr. Levin) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to treat controlled foreign corporations established in tax havens as domestic

		  corporations.

	

	

		1.Tax treatment of controlled

			 foreign corporations established in tax havens

			(a)In

			 generalSubchapter C of

			 chapter 80 of the Internal Revenue Code of 1986 (relating to provisions

			 affecting more than one subtitle) is amended by adding at the end the following

			 new section:

				

					7875.Controlled foreign

				corporations in tax havens treated as domestic corporations

						(a)General

				ruleIf a controlled foreign

				corporation is a tax-haven CFC, then, notwithstanding section 7701(a)(4), such

				corporation shall be treated for purposes of this title as a domestic

				corporation.

						(b)Tax-Haven

				CFCFor purposes of this

				section—

							(1)In

				generalThe term

				tax-haven CFC means, with respect to any taxable year, a foreign

				corporation which—

								(A)was created or organized under the laws of

				a tax-haven country, and

								(B)is a controlled foreign corporation

				(determined without regard to this section) for an uninterrupted period of 30

				days or more during the taxable year.

								(2)ExceptionThe term tax-haven CFC does

				not include a foreign corporation for any taxable year if substantially all of

				its income for the taxable year is derived from the active conduct of trades or

				businesses within the country under the laws of which the corporation was

				created or organized.

							(c)Tax-Haven

				countryFor purposes of this

				section—

							(1)In

				generalThe term

				tax-haven country means any of the following:

								

									

										

											   

											

										

										

											AndorraGuernseyPanama

											

											AnguillaIsle of

						ManSamoa

											

											Antigua and BarbudaJerseySan Marino

											

											ArubaLiberiaFederation of 

											

											Commonwealth of thePrincipality of  Saint Christ-

						

											

											 BahamasLiechtensteinopher 

											

											BahrainRepublic of the

						and Nevis

											

											BarbadosMaldivesSaint Lucia

											

											BelizeMaltaSaint Vincent 

											

											BermudaRepublic of the

						and the Grena-

											

											British Virgin IslandsMarshall

						Islandsdines

											

											Cayman IslandsMauritiusRepublic of the

											

											Cook IslandsPrincipality of

						MonacoSeychelles

											

											CyprusMontserratTonga

											

											Commonwealth of theRepublic of

						NauruTurks and Caicos 

											

											 DominicaNetherlands

						Republic of

											

											GibraltarAntillesVanuatu

											

											GrenadaNiue

											

										

									

								

							(2)Secretarial

				authorityThe Secretary may

				remove or add a foreign jurisdiction from the list of tax-haven countries under

				paragraph (1) if the Secretary determines such removal or addition is

				consistent with the purposes of this

				section.

							.

			(b)Conforming

			 amendmentThe table of

			 sections for subchapter C of chapter 80 of the Internal Revenue Code of 1986 is

			 amended by adding at the end the following new item:

				

					

						Sec. 7875. Controlled foreign

				corporations in tax havens treated as domestic

				corporations.

					

					.

			(c)Effective

			 dateThe amendments made by

			 this section shall apply to taxable years beginning after December 31,

			 2007.

			

